DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    702
    1071
    media_image1.png
    Greyscale


Claims 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morey (US 2015/0316197).
Regarding claim 1, Morey teaches a gas turbine engine maintenance stand (10, Annotated Fig. A) for a gas turbine engine (Annotated Fig. A) that comprises detachable modules including an engine core module that houses a high pressure compressor and a turbine module that houses a low pressure turbine (The gas turbine engine and the components of the gas turbine are an intended use for the maintenance stand, which don’t change the structure of the claimed maintenance stand. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987 MPEP 2114, II.), the gas turbine engine maintenance stand comprising: a pair of base beams (Annotated Fig. A), each base beam having a first end (Annotated Fig. A), a midsection (Annotated Fig. A) and a second end (Annotated Fig. A); an engine core module support that straddles the pair of base beams at their midsection (Annotated Fig. A), the engine core module support having engine core module support arms (24) that are configured to engage opposing sides of the engine core module of the gas turbine engine (Annotated Fig. A); and a turbine module support that straddles the pair of base beams adjacent their second ends (Annotated Fig. A), the turbine module support having turbine module support arms (90a) that are configured to engage opposing sides of the turbine module of the gas turbine engine (Annotated Fig. A).
Regarding claim 2, Morey teaches the invention as claimed and discussed above and Morey further teaches each engine core support arm is braced against one of the base beams by 
Regarding claim 3, Morey teaches the invention as claimed and discussed above and Morey further teaches the engine core module support has a mid-portion (annotated Fig. A) that connects the each engine core support arms and each engine core support arm is braced against the mid portion of the engine core module support by one or more structural support members (the structural support member extend to the mid portion and hence is braced against the mid portion).
Regarding claim 4, Morey teaches the invention as claimed and discussed above and Morey further teaches each engine core support arm has an engine core module grip assembly (60, 62, Annotated Fig. A) that is configured to securably engage the engine core module of the gas turbine engine (¶44, each mount shaft 60, 62 has a handle 64, an insert end 66 to be inserted into the aircraft engine).
Regarding claim 5, Morey teaches the invention as claimed and discussed above and Morey further teaches the turbine module support includes at least one hinge that reduces torsion when connecting the turbine module support to the turbine module (The turbine support arms 90a, 90b, are hinged, ¶47. The hinges reduce torsion when connecting the turbine module support to the turbine module.).
Regarding claim 6, Morey teaches the invention as claimed and discussed above and Morey further teaches each turbine support arm has a turbine module grip assembly that is configured to securably engage the turbine module of the gas turbine engine (96, ¶47, Annotated Fig. A, Fig. 9, the trunnions 96 are securable to the aft portion of the aircraft engine via pins 98).
Regarding claim 7, Morey teaches the invention as claimed and discussed above and Morey further teaches the turbine module support is detachable from the stand (Fig. 3 shows the turbine module support detachable from the stands. Also, the turbine module support arms are hinged and are detachable).
Regarding claim 8, Morey teaches the invention as claimed and discussed above and Morey further teaches each base beam has a plurality of wheel assemblies (102, Annotated Fig. A).
Regarding claim 9, Morey teaches the invention as claimed and discussed above and Morey further teaches the maintenance stand is flat packable (Figs. 13B shows the maintenance stands with the arms folded and wheels retracted such that it is flat packable and Fig. 14 shows two flat packable maintenance stands stacked upon one another).
Regarding claim 14, Morey teaches the invention as claimed and discussed above and Morrey further teaches a kit of parts comprising a pair of base beams, an engine core module support, and a turbine module support, the kit forming a gas turbine engine maintenance stand of claim 1 (The parts of the maintenance stand are shown in Figs. 1A-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 2015/0316197) in view of Hallam (US 2015/0136935). 
Regarding claim 10, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1. 
Morey doesn’t teach the engine core module that is engaged by the engine core module support houses one or more of a low pressure compressor and an intermediate pressure compressor. Examiner notes that the claim positively recites the engine core module is engaged by the engine core module support. Thus, Applicant appears to be claiming the combination of the engine core module and the gas turbine engine maintenance stand.
Hallam teaches the engine core module houses one or more of a low pressure compressor (14, Fan, Fig. 1) and an intermediate pressure compressor (16, Fig. 1) that is supported in an engine maintenance stand (Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engine core module of Morey have the engine core module that is engaged by the engine core module support house one or more of a low pressure compressor and an intermediate pressure compressor, as taught by Hallam, in order to allow the gas turbine engine to generate thrust and operate as a gas turbine engine.
Regarding claim 11, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1. 
Morey doesn’t teach the turbine module that is engaged by the turbine module support houses an intermediate pressure turbine. Examiner notes that the claim positively recites the turbine module is engaged by the turbine module support. Thus, Applicant appears to be claiming the combination of the turbine module and the gas turbine engine maintenance stand.
Hallam teaches the turbine module houses an intermediate pressure turbine (24, Fig. 1) that is supported in an engine maintenance stand (Fig. 6). The intermediate pressure turbine drives the intermediate pressure compressor 16 to allow the engine to operate as a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine module of Morey have the turbine module that is engaged by the turbine module support house an intermediate pressure turbine, as taught by 
Regarding claim 12, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1. 
Morey doesn’t teach the turbine module that is engaged by the turbine module support houses a high pressure turbine. Examiner notes that the claim positively recites the turbine module is engaged by the turbine module support. Thus, Applicant appears to be claiming the combination of the turbine module and the gas turbine engine maintenance stand.
Hallam teaches the turbine module houses a high pressure turbine (24, Fig. 1) that is supported in an engine maintenance stand (Fig. 6).The high pressure turbine drives the high pressure compressor 18 to allow the engine to operate as a gas turbine engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the turbine module of Morey have the turbine module that is engaged by the turbine module support house a high pressure turbine, as taught by Hallam, in order to drive the high pressure compressor and allow the gas turbine engine to operate as a gas turbine engine.
Regarding claim 13, Morey teaches the gas turbine engine stand as claimed and discussed above for claim 1 and Morrey teaches a method of maintaining a gas turbine engine (Figs. 1B, 2) of an aircraft (¶37), the method comprising the steps of: positioning a gas turbine engine maintenance stand of claim 1 under the gas turbine engine to be maintained (¶44, engine is lowered onto stand. Hence, it must be positioned under it); moving the gas turbine engine from the aircraft onto the gas turbine engine maintenance stand (¶46, engine is carefully lowered onto cradle 12), detachably engaging the engine core module support arms of the gas turbine engine 
Morey doesn’t teach the gas turbine engine comprising modules including an engine core module that houses a high pressure compressor and a turbine module that houses low pressure turbine, removing one or more modules of the gas turbine engine whilst supporting the engine core in the gas turbine engine maintenance stand and reassembling the gas turbine engine once maintenance is complete. 
Hallam teaches an engine maintenance stand (38, Figs. 2 and 3) for a gas turbine engine (10). The gas turbine engine has an engine core module (Fig. 1) that houses a high pressure compressor (18) and a turbine module (Fig. 1) that houses low pressure turbine (26).  Further, Hallam teaches removing one or more modules of the gas turbine engine whilst supporting the engine core in the gas turbine engine maintenance stand (Abstract, The gas turbine engine
stand (38) is used, inter alia, for splitting a core engine (34) from a fan case (36), Fig. 7); reassembling the gas turbine engine once maintenance is complete (¶58, coupling the fan case to the engine core is described, ¶2, maintenance of the engine is described. The engine is reassembled after maintenance to allow it to be used again).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Morey have an engine core module (Fig. 1) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas turbine maintenance stand of Morey, with the gas turbine engines of Morey in view Hallam, to remove one or more modules of the gas turbine engine whilst supporting the engine core in the gas turbine engine maintenance stand and reassembling the gas turbine engine once maintenance is complete, as taught by Hallam, in order to service the gas turbine engine and then allow the serviced engine to be reinstalled on the aircraft.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morey (US 2015/0316197). 
Regarding claim 15, Morey teaches the invention as claimed and discussed above for claim 1 and Morrey further teaches the kit of parts forming the engine maintenance stand is flat-packed (Figs. 13A and 14 show the kit of parts flat packed and stacked. In ¶51, it says the devices can be transported or stowed.). 
Morey doesn’t teach kit of parts is flat-packed in a storage container. It is well known to store devices in storage containers during transport to prevent damage to the devices when they are shipped.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the flat-packed kit of parts of the engine maintenance stand of Morey in a storage container in order to protect the engine maintenance stand while it is transported.
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741